


Exhibit 10.35


PUGET SOUND ENERGY, INC.


SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN




















Amended and Restated
Effective January 1, 2013







--------------------------------------------------------------------------------




Table of Contents


ARTICLE I
ESTABLISHMENT AND PURPOSE    1

1.1
Establishment    1

1.2
Purpose    1

ARTICLE II
DEFINITIONS    1

2.1
Definitions    1

2.2
Number; Headings    6

ARTICLE III
ELIGIBILITY    6

3.1
General    6

3.2
Change of Control    6

3.3
Disability    6

ARTICLE IV
RETIREMENT BENEFIT    7

4.1
Amount    7

(a)
General Rule; Limitations    7

(b)
Umbrella Benefit    7

(c)
Disability    8

(d)
Nonduplication    9

4.2
Distribution    9

(a)
Normal Form of Payment    9

(b)
Alternate Forms of Payment    9

(c)
Reduction for Early Commencement    10

(d)
Payment Suspension for Specified Employees    10

(e)
Supplemental Agreements    10

(f)
Death Benefits    10

4.3
Other Forfeiture    11

ARTICLE V
ADMINISTRATION AND CLAIMS PROCEDURE    12

5.1
Administration    12

5.2
Claims Procedure    12




-i-

--------------------------------------------------------------------------------




Table of Contents
(continued)


(a)
Filing a Claim    12

(b)
Claim Review    12

(c)
Appeal    13

(d)
Standard of Review    15

(e)
Legal Action    15

5.3
Finality of Determination    15

5.4
Expenses    15

ARTICLE VI
FUNDING OF THE PLAN    15

ARTICLE VII
AMENDMENT AND TERMINATION    16

ARTICLE VIII
GENERAL PROVISIONS    16

8.1
Withholdings for Taxes and Other Deductions    16

8.2
Nonalienation    16

8.3
Severability    17

8.4
No Right of Employment    17

8.5
Incompetency    17

8.6
Successors and Assigns    17

8.7
General Limitation of Liability    17

8.8
No Guaranty of Tax Consequences    17

8.9
Governing Law    18

8.10 Compliance with Code Section 409A    18



-ii-

--------------------------------------------------------------------------------



PUGET SOUND ENERGY, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


As Amended and Restated Effective January 1, 2013


ARTICLE I
ESTABLISHMENT AND PURPOSE


1.1Establishment. This Supplemental Executive Retirement Plan (the "Plan") was
originally effective as of June 1, 1997 (the "Effective Date"). The Plan was
previously amended and restated effective January 1, 2009, October 5, 2004 and
February 24, 1999. The Plan is now amended and restated effective for all
amounts earned or vested on or after January 1, 2013 and shall apply to any
Participant credited with an Hour of Service under the Plan on or after such
date, other than as specified herein. Any Retirement Benefit earned and vested
prior to January 1, 2005 shall be paid in accordance with and subject to all of
the terms and conditions of the Plan as in effect on December 31, 2004 and to
the extent provided by this amendment and restatement. Any Retirement Benefit
earned or vested from January 1, 2005 through December 31, 2008 shall be
governed by this amendment and restatement, as modified by the operations of the
Plan during such period in accordance with Code Section 409A and then applicable
IRS pronouncements (including transition relief). No amendment to the Plan on
and after January 1, 2009 is intended to, nor shall it be deemed to, apply to
other than the applicable terms and conditions of the Plan in effect prior to
January 1, 2005 unless expressly provided by such amendment.


1.2Purpose. The Plan is intended to be an unfunded plan for purposes of
providing supplemental retirement income to a select group of management and
highly compensated employees, and as such, it is intended that the Plan be
exempt from Parts 2 through 4 of Subtitle B of Title I of the Employee
Retirement Income Security Act of 1974, as amended. The Plan is not intended to
satisfy the qualification requirements of Code Section 401(a).


ARTICLE II
DEFINITIONS


2.1Definitions. When used herein, the following terms shall have the meanings
set forth below:


(a)"Actuarial Equivalent" means a benefit payable at a particular time and in a
particular form and manner and which has the same value as the benefit which it
replaces. For purposes of lump sum payment calculations, such determination
shall be made using the mortality table and interest rate prescribed by the
Commissioner of Internal Revenue for purposes of Code Section 417(e)(3)(A) in
effect on the date as of which the present value is being determined (based on
the applicable interest rate or rates for the September immediately preceding
the first day of the Plan Year).

1

--------------------------------------------------------------------------------



For purposes of annuity payment calculations, such determination shall be made
using the following actuarial assumptions: (i) interest rate at eight percent
(8%) per annum compounded annually; and (ii) participant mortality rate pursuant
to the 1984 Unisex Pensioners Mortality Table.


(b)"Affiliate" means any corporation, employer, trade, business, or other entity
that, together with the Company, is treated as a single employer under Code
Section 414(b) or (c).


(c)"Beneficiary" means the individual, trust or other entity designated by the
Participant who, upon the Participant's death, may receive the payment of the
Retirement Benefit to the extent provided in Section 4.2(f). All Beneficiary
designations shall be in writing and on a form prescribed by the Committee for
such purpose, and any such designation shall only be effective if and when
delivered to the Committee during the lifetime of the Participant. The
Participant may from time to time change a designated Beneficiary or
Beneficiaries by filing a new beneficiary designation form with the Committee.
In the event the Participant shall fail to designate a Beneficiary or
Beneficiaries, if such designation is ineffective, or if no designated
Beneficiary survives the Participant, any payment then due to the Participant
shall be paid to the Participant's estate.


(d)"Board" means the Board of Directors of the Company and includes any
individual or entity to which such Board has delegated authority to act with
respect to the Plan.


(e)"Change of Control" has the meaning set forth in the Company's Benefits
Protection Trust with respect to the Plan.


(f)"Code" means the Internal Revenue Code of 1986, as amended.


(g)"Committee" means the Compensation and Leadership Development Committee of
the Board and includes any individual or entity to which such Committee has
delegated authority to act with respect to the Plan.


(h)"Company" means Puget Sound Energy, Inc. or any successor thereto.


(i)"Date of Termination" means the date the Participant ceases to be employed by
the Company or any of its Affiliates. In no event shall the Date of Termination
be earlier than the Participant's "separation from service" within the meaning
of Code Section 409A.

2

--------------------------------------------------------------------------------







(j)"Deferred Compensation Plan" means the nonqualified "Puget Sound Energy
Deferred Compensation Plan for Key Employees," as amended from time to time, or
any successor thereto.


(k)"Disability" means a physical or mental condition that entitles the
Participant to benefits under the Company's group long-term disability plan.


(l)"Early Commencement Date" means the date on which Retirement Benefits
commence prior to the Normal Commencement Date and shall be the later of the
date elected by the Participant in accordance with Section 4.2(c) and his or her
Date of Termination. In no event may the Early Commencement Date occur prior to
the Participant attaining age 55.


(m)"Earnings" means the base salary and annual bonus paid to the Participant by
the Company and its Affiliates, before any deferrals or reductions under a Code
Section 401(k) plan, a Code Section 125 cafeteria plan or a nonqualified
deferred compensation plan, but excluding long-term incentive compensation. A
bonus will be included in Earnings in the year in which it is paid to the
Participant, or in which it would have been paid had it not been deferred.
Amounts paid after the Participant ceases to be an active Participant in the
Plan shall not be taken into account.


(n)"Effective Date" has the meaning set forth in Section 1.1. The effective date
of this amendment and restatement is January 1, 2013.


(o)"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


(p)"Frozen Retirement Benefit" means the monthly "Retirement Benefit" to which
the Participant would have been entitled as of the Normal Commencement Date (or,
if applicable, the Early Commencement Date) if the Participant had voluntarily
terminated services without cause on December 31, 2004 and received a payment of
the benefits available from the Plan in such form with the maximum payment value
(after taking into account the Participant's age as of the actual Date of
Termination and the benefit offsets calculated under Sections 3.2(a)(i) through
(iv) as of the applicable commencement date under the terms of the Plan as in
effect on December 31, 2004). Notwithstanding the foregoing, the Frozen
Retirement Benefit may increase to equal the present value (using reasonable
actuarial assumptions) of the Retirement Benefit to which the Participant
actually becomes entitled, at the time and in the form actually paid, determined
under the terms of the Plan in effect on October 3, 2004 without regard to any
further services rendered by the participant after December 31, 2004 or to any
other events affecting the amount of or the entitlement to benefits (other than
the Participant's election with respect to the time or form of an available
benefit). The calculation of the Frozen Retirement Benefit shall be consistent
in all respects with Treasury Regulation Section 1.409A-6(a)(3)(i).

3

--------------------------------------------------------------------------------







(q)"Highest Average Earnings" means the average of the Participant's highest
three consecutive calendar years of Earnings among the last 10 complete calendar
years completed by the Participant prior to the Date of Termination (with the
calendar year in which the Date of Termination occurs counting as a complete
calendar year). If the Participant completes less than three complete calendar
Years of Service prior to the Date of Termination, then the average shall be
computed by adding together the Participant's monthly Earnings for all of the
calendar months during which the Participant was employed by the Company or any
of its Affiliates, dividing the result by the number of months in such period,
and multiplying that result by 12. Notwithstanding any provision of the Plan to
the contrary, for any active Participant on December 31, 2012, such
Participant's Highest Average Earnings shall not be less than the amount
determined under this Section 2.1(q) as of such date, based on the
"non-consecutive" definition of Highest Average Earnings then in effect.


(r)"Specified Employee" means a "key employee" (as defined in Code Section
416(i) without regard to Code Section 416(i)(5)) of the Company. For purposes of
the Plan, a Participant is a key employee if he or she meets the requirements of
Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during the 12-month period ending on an identification date. If a Participant is
a key employee as of an identification date, he or she is treated as a Specified
Employee for the 12-month period beginning on the first day of the fourth month
following the identification date. The Committee may designate any date in a
calendar year as the identification date provided that it uses the same
identification date with respect to all arrangements, and any change to the
identification date may not be effective for a period of 12 months. If no
identification date is designated, the identification date is December 31. The
Committee may prospectively designate an identification date through a
separately adopted document.


(s)"Normal Commencement Date" means the first day of the month immediately
following the Participant's Date of Termination or, if later, the first day of
the month on or immediately following the date on which the Participant attains
age 62.

4

--------------------------------------------------------------------------------





(t)"Participant" means one of a select group of management personnel or highly
compensated employees designated by the Committee to participate in the Plan. A
Participant shall automatically cease to accrue additional benefits under the
Plan and become an inactive Participant at the time the Participant ceases to be
a member of management or a highly compensated employee, as determined by the
Committee. In addition, the Committee may revoke the active participation (and
discontinue the benefit accruals) of any Participant at any time and for any
reason. Notwithstanding the foregoing, in no event shall the revocation of a
Participant's active participation in the Plan (or the cessation of additional
benefit accruals under the Plan) reduce the Retirement Benefit previously
accrued by such Participant prior to such revocation or cessation. Effective
January 1, 2012, any Participant who is not an officer of the Company shall
cease to accrue additional benefits under the Plan and become an inactive
Participant; a Participant who is an officer of the Company on such date shall
thereafter cease to accrue additional benefits under the Plan and become an
inactive Participant at the time such Participant ceases to be an officer of the
Company. Effective January 1, 2012, no otherwise eligible individual shall
become a Participant in the Plan unless and until such individual is an officer
of the Company.


(u)"Participant Year of Service" means a Year of Service performed while a
Participant under the Plan or under such other predecessor plans or agreements
that the Committee shall designate.


(v)"Plan" means this "Puget Sound Energy, Inc. Supplemental Executive
Retirement Plan," together with any amendments hereto.


(w)"Plan Year" means the consecutive 12-month period beginning each January 1
(or in the case of the first Plan Year, beginning on the Effective Date) and
ending the following December 31.


(x)"Retirement Benefit" means the benefit defined in Section 4.1(a)(i) to which
the Participant is entitled under Article III at the Normal Commencement Date.


(y)"Retirement Plan" means the "Retirement Plan for Employees of Puget Sound
Energy, Inc."


(z)"Section 409A" means Code Section 409A, as clarified or modified by
regulations and pronouncements from the U.S. Department of Treasury or the
Internal Revenue Service.


(aa)"WNG Nonqualified Retirement Benefits" means the nonqualified pension
benefits provided under an employment agreement between the Participant and
Washington Energy Company or Washington Natural Gas Company.

5

--------------------------------------------------------------------------------





(bb)    "Year of Service" means 12 consecutive months of employment with the
Company or its Affiliates, or with Washington Energy Company or Washington
Natural Gas Company. No month of employment shall be counted in more than one
Year of Service.


2.2Number; Headings. Except when otherwise indicated by the context, the
definition of any term in the singular shall also include the plural. Headings
of Articles and Sections herein are included solely for convenience, and if
there is any conflict between such headings and the text of the Plan, such text
shall control.


ARTICLE III
ELIGIBILITY


3.1General. A Participant whose employment with the Company and its Affiliates
terminates (or is terminated) for any reason other than death after completing
five Participant Years of Service and attaining age 55 shall be entitled to
receive a Retirement Benefit as of the Normal Commencement Date; provided,
however, that a Participant on December 31, 2012 other than the Company's
President and CEO shall be entitled to receive such Retirement Benefit after
completing five Participant Years of Service while the Company's President and
CEO on such date shall be entitled to receive such Retirement Benefit subject to
the limitations set forth in Article IV. A Participant who does not satisfy the
applicable requirements of this Section shall not be entitled to any Retirement
Benefit or other payment or benefit under the Plan.


3.2Change of Control. A Participant whose employment with the Company and its
Affiliates terminates (or is terminated) within 24 months after a Change of
Control shall be treated for purposes of Section 3.1 as completing five
Participant Years of Service and attaining age 55 as of the Date of Termination
regardless of the Participant's actual Participant Years of Service and age.


3.3Disability. If a Participant suffers a Disability while employed by the
Company or its Affiliates, then for purposes of Section 3.1, the Participant
Years of Service shall be determined as if the Participant remained employed
until the Normal Commencement Date (or Early Commencement Date if the
Participant elects to commence Retirement Benefit as of such date) or the end of
the Participant's Disability, whichever is earlier. If the Participant is
reemployed after the Participant's Disability ends, then for purposes of Section
3.1, the Participant Years of Service shall be determined by adding the
Participant's period of employment following rehire to the period determined in
accordance with the preceding sentence.

6

--------------------------------------------------------------------------------









ARTICLE IV
RETIREMENT BENEFIT


4.1Amount.


(a)General Rule; Limitations.


(i)
The benefit payable under the Plan is the Retirement Benefit. The "Retirement
Benefit" equals the umbrella benefit calculated in accordance with subsection
(b) below, subject to the limitations below. The portion of the Retirement
Benefit that consists of the Frozen Retirement Benefit is subject to all of the
terms and conditions of the Plan as in effect on December 31, 2004 or any
earlier date as applicable, including those regarding the time and form of
distributions, without regard to any changes in this amended and restated Plan.
The portion of the Retirement Benefit that is earned or vested after
December 31, 2004 is subject to the terms and conditions of this or any other
subsequent amended and restated Plan, as applicable.



(ii)
Effective January 1, 2012, no additional benefits under the Plan shall accrue
for a Participant who is not an officer of the Company.



(iii)
With respect to the Company's President and CEO on December 31, 2012, the
accrual of any additional benefits under the Plan shall be suspended effective
January 1, 2013 until December 31, 2016. If such Participant remains an active
Participant on December 31, 2016, the terms of this Article IV shall be applied
without regard to the suspension. For the avoidance of doubt, if such
Participant's Date of Termination occurs prior to December 31, 2016, the
Retirement Benefit shall be limited to benefits accrued through December 31,
2012.



(b)Umbrella Benefit. The umbrella benefit for purposes of Section 4.1(a) is the
monthly amount payable for the life of the Participant commencing as of the
Normal Commencement Date equal to the amount described in clause (i) below minus
the sum of clauses (ii), (iii), and (iv) below.


(i)
One-twelfth (1/12) of the Participant's Highest Average Earnings times Years of
Service (not in excess of 15) times 3-1/3%.


7

--------------------------------------------------------------------------------





(ii)
The monthly amount payable (or that would be payable) under the Retirement Plan
to the Participant as of the Normal Commencement Date calculated as if such
payment were made in the form of a Straight-Life Annuity (as defined in the
Retirement Plan) commencing on such date and including all amounts previously
paid or separated (or payable or separable) pursuant to a domestic relations
order which the Retirement Plan's Plan Administrator has accepted as "qualified"
with respect to the Participant's interest under such Plan; provided, however,
that with respect to any Participant who ceases to accrue additional benefits
under the Plan under Section 4.1(a)(ii) or (iii) prior to such Participant's
Date of Termination, the calculation of the monthly amount for purposes of this
clause shall be limited to such monthly amount payable (or that would be
payable) under the Retirement Plan calculated as if the Participant had ceased
to be eligible for pay credits under the Retirement Plan with respect to
compensation earned after the applicable effective date on which accruals
ceased.



(iii)
The monthly amount of any WNG Nonqualified Retirement Benefits payable (or that
would be payable) to the Participant as of the Normal Commencement Date in the
form of a single life annuity for the life of the Participant (or if such
benefits are paid or payable as of another date and/or in another form, the
Actuarial Equivalent monthly amount of such benefits calculated as a single life
annuity payable for the life of the Participant and commencing as of the
Participant's Normal Commencement Date); provided, that for the avoidance of
doubt, this clause applies only to those Participants who elect to commence
payment under the WNG Nonqualified Retirement Benefits.



(iv)
The Actuarial Equivalent monthly amount payable (or that would be payable) as of
the Normal Commencement Date from any pension-type rollover accounts (including
without limitation said accounts related to the Annual Cash Balance Restoration
Account) within the Deferred Compensation Plan, using the Actuarial Equivalent
methodology for purposes of lump sum payment calculations.



(c)Disability. If a Participant suffers a Disability while employed by the
Company or its Affiliates, then for purposes of this Section 4.1, the
Participant's Highest Average Earnings shall be determined as of the date the
Participant incurred the Disability. If the Participant is reemployed after the
Participant's Disability ends, then for purposes of this Section 4.1, the
Highest Average Earnings shall be determined as of the subsequent Date of
Termination and excluding the period of Disability.

8

--------------------------------------------------------------------------------







(d)Nonduplication. The Retirement Benefit is not intended to duplicate any other
comparable payments or benefits under any other of the Company's plans,
programs, policies or agreements. Should any such other comparable payments or
benefits be due, the amount of the Retirement Benefit shall be reduced by such
other comparable payments or benefits in the manner and to the extent determined
by the Committee.


4.2Distribution.


(a)Normal Form of Payment. Except as provided otherwise in this Section 4.2, the
Retirement Benefit shall be distributed to a Participant in the form of a lump
sum payable within 90 days following the Normal Commencement Date.


(b)Alternate Forms of Payment. At any time that is within 30 days of a
Participant's initial eligibility under the Plan or on or before December 31,
2008 in accordance with Code Section 409A and all applicable transition guidance
thereunder, a Participant may elect to receive the Actuarial Equivalent value of
the Retirement Benefit in one of the methods identified below in lieu of the
normal form of payment described in subsection (a) above:


(i)
Monthly installments over two to 20 years, commencing within 90 days following
the Normal Commencement Date;



(ii)
Straight-life annuity, commencing at the specified date elected by the
Participant following the Normal Commencement Date;



(iii)
Optional joint and survivor annuity (100%, 75%, 50% or 25%), commencing at the
specified date elected by the Participant following the Normal Commencement
Date; and



(iv)
Transfer of Actuarial Equivalent lump-sum value of the Retirement Benefit to the
Deferred Compensation Plan (and thereafter payable in accordance with the terms
and conditions of such plan), with the transfer to be completed on the Normal
Commencement Date or, if the Date of Termination is on or after a Participant
attaining age 55, the Early Commencement Date.


9

--------------------------------------------------------------------------------





The terms and conditions of the optional joint and survivor annuity form of
payment shall be the same as those for the corresponding annuity under Section
6.6 (or its successor) of the Retirement Plan to the maximum extent permitted by
Code Section 409A. An election of distribution method under this subsection (b)
may be changed at least 12 months prior to the date payment is originally
scheduled to commence. Such election change may be made only two times by the
Participant, and each election must result in a five-year delay of the actual
commencement date.


(c)Reduction for Early Commencement. Within 30 days of a Participant's initial
eligibility under the Plan, the Participant may elect to commence the Retirement
Benefit prior to the Normal Commencement Date as of the Early Commencement Date.
Any Retirement Benefit that becomes payable under this subsection (c) shall
equal the Retirement Benefit set forth under Section 4.1(a) except the payment
calculated under Section 4.1(b)(i) shall be further reduced (prior to applying
the reductions of Sections 4.1(b)(ii) through (iv)) by 1/3% for each month that
the Early Commencement Date occurs prior to the beginning of the month
coincident with or next following the date the Participant would attain age 62.
The reductions of Section 4.1(b)(ii) through (iv) shall be similarly calculated
based on said early commencement distribution date, notwithstanding any
provision of Section 4.1(b) to the contrary. Early commencement under this
subsection (c) is available only for a Participant whose Date of Termination is
on or after the date the Participant attains age 55.


(d)Payment Suspension for Specified Employees. To the extent a Participant is
designated as a Specified Employee as of the Date of Termination, any payment or
payments due under subsection (a) or (b) above shall not be made during the
period that begins on the Date of Termination and ends six months thereafter.
Any payment or payments so suspended shall be paid on the first business day
following the end of such six-month period.


(e)Supplemental Agreements. If an agreement between the Company and a
Participant supplements the Retirement Benefit and related rights provided under
the Plan, such agreement shall be incorporated by reference herein to the extent
in compliance with the requirements of Code Section 409A.


(f)Death Benefits.


(i)
If a Participant dies (A) while actively employed by the Company or is entitled
to a Retirement Benefit under Section 3.1 and (B) such death occurs on or before
the date on which the Retirement Benefit is distributed (or commences to be
distributed), no Retirement Benefit shall be payable under the Plan.


10

--------------------------------------------------------------------------------





However, such Participant's spouse (as reasonably determined by the Committee as
of the Participant's date of death) shall receive a spousal benefit equal to the
lump-sum Actuarial Equivalent as of the Participant's Normal Commencement Date
of the benefit that would have been payable under the 50% joint and survivor
form of payment, which benefit shall be calculated by assuming that the
Participant had died the day after the Normal Commencement Date and by using the
actual Participant Years of Service and actual Years of Service completed by the
Participant. If the Participant is not actively employed immediately prior to
the date of death on account of Disability, the actual Participant Years of
Service and actual Years of Service will include the years of Disability. If the
Participant dies before attaining age 62, such spousal benefit shall be reduced
to the extent provided in subsection (c) above. Such spousal benefit shall be
paid within 90 days of the Committee's receipt of the notice of the
Participant's death. A spousal benefit shall not be payable with respect to a
Participant who dies while not actively employed by the Company and who is not
entitled to a Retirement Benefit under Section 3.1.


(ii)
If a Participant dies after the date on which the Retirement Benefit commences
to be distributed, the Beneficiary shall receive payment of the Retirement
Benefit to the extent the form in which the Retirement Benefit is being paid
provides for such benefit.



4.3Other Forfeiture. If a Participant who is receiving benefits under the Plan
following an Early Commencement Date (including via a transfer to the Deferred
Compensation Plan) is at any time employed directly or indirectly as an employee
or director of, or retained as an independent contractor, consultant or agent
for, an electric or gas utility (including any federal, state or municipal
utility authority or district) serving retail customers within Washington or
Oregon, or a person or entity supplying or seeking to supply electric power or
natural gas to retail customers within Washington or Oregon, then the Committee
may suspend all benefits payable to the Participant under the Plan (or the
Deferred Compensation Plan) during the period of such employment and may require
repayment to the Company of any benefits received by the Participant during the
period of such employment. If the competitive employment is subsequently
terminated, benefits hereunder (or under the Deferred Compensation Plan) shall
resume without adjustment to reflect the suspension period.

11

--------------------------------------------------------------------------------



ARTICLE V
ADMINISTRATION AND CLAIMS PROCEDURE


5.1Administration. The Plan shall be administered by the Committee in accordance
with the Plan's terms and applicable law. The Committee shall have the full
power and authority (discretionary and otherwise) to interpret, construe, and
administer the Plan in its sole discretion and to make final and binding
determinations for all parties. The Committee shall establish and maintain such
accounts or records as the Committee may from time to time consider necessary or
convenient for the administration of the Plan.


5.2Claims Procedure.


(a)Filing a Claim. A Participant or a Beneficiary, or the authorized
representative of either (the "Claimant"), who believes that he or she is then
entitled to benefits hereunder may file a written claim for such benefits with
the Vice President of Human Resources. The Vice President of Human Resources may
prescribe a form for filing such claims, and, if it does so, a claim will not be
deemed properly filed unless such form is used, but the Secretary of the Vice
President of Human Resources shall provide a copy of such form to any person
whose claim for benefits is improper solely for this reason.


(b)Claim Review. Claims that are properly filed will be reviewed by the Vice
President of Human Resources, which will make its decision with respect to such
claim and notify the Claimant in writing of such decision within 90 days
(45 days in the case of a claim related to a Participant's Disability) after its
receipt of the written claim; provided that the 90-day period (45‑day period in
the case of a claim related to a Participant's Disability) can be extended for
up to an additional 90 days (30 days in the case of a claim related to a
Participant's Disability) if the Vice President of Human Resources determines
that special circumstances require an extension of time to process the claim and
the Claimant is notified of the extension, and the reasons therefor, prior to
the commencement of the extension. If the claim is wholly or partially denied,
the written response to the Claimant shall include:


(i)
the specific reason or reasons for the denial;



(ii)
reference to the specific Plan provisions on which the denial is based;



(iii)
a description of any additional information necessary for the Claimant to
perfect his or her claim and an explanation why such information is necessary;


12

--------------------------------------------------------------------------------





(iv)
a description of this Plan's claim appeal procedure (and the time limits
applicable thereto), as set forth in Section 5.2(c);



(v)
a statement of the Claimant's right to bring a civil action under ERISA
following an adverse determination on appeal; and



(vi)
in the case of an adverse benefit determination related to the Participant's
Disability:



(i)
if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such a rule, guideline,
protocol or similar criterion was relied upon in making the adverse
determination and that a copy of such rule, guideline, protocol or other
criterion will be provided free of charge to the Claimant upon request; or



(ii)
if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
this Plan to the Claimant's medical circumstances, or a statement that such
explanation will be provided free of charge upon request.



(c)Appeal. If the claim is denied in whole or in part, the Claimant may appeal
such denial by filing a written request for appeal with the Administrative
Committee within 60 days (180 days in the case of a claim related to the
Participant's Disability) of receiving written notice that the claim has been
denied. Such written request for appeal should include:


(i)
a statement of the grounds on which the appeal is based;



(ii)
reference to the specific Plan provisions that support the claim;



(iii)
the reason or argument why the Claimant believes the claim should be granted and
evidence supporting each reason or argument; and



(iv)
any other comments, documents, records or other information relating to the
claim that the Claimant wishes to include.


13

--------------------------------------------------------------------------------





Appeals will be considered by the Administrative Committee, which will take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered by the Vice President of Human Resources in making its
initial determination. The Administrative Committee will make its decision with
respect to any appeal, and notify the Claimant in writing of such decision,
within 60 days (45 days in the case of a claim related to the Participant's
Disability) after the its receipt of the written request for appeal; provided
that the 60-day period (45‑day period in the case of a claim related to the
Participant's Disability) can be extended for up to an additional 60 days
(45 days in the case of a claim related to the Participant's Disability) if the
Administrative Committee determines that special circumstances require an
extension of time to process the appeal and the Claimant is notified of the
extension, and the reasons therefor, prior to the commencement of the extension.
During the appeal period, the Claimant will be provided, upon request and free
of charge, reasonable access to, and copies of, documents, records and other
information relevant to his or her claim.


In the event the claim is denied on appeal, the written denial will include:


(i)
the specific reason or reasons for the denial;



(ii)
reference to the specific Plan provisions on which the denial is based;



(iii)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim;



(iv)
a statement of the Claimant's right to bring a civil action under ERISA; and



(v)
in the case of an adverse benefit determination related to the Participant's
Disability:



(i)
if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such a rule, guideline,
protocol or similar criterion was relied upon in making the adverse
determination and that a copy of such rule, guideline, protocol or other
criterion will be provided free of charge to the Claimant upon request; or


14

--------------------------------------------------------------------------------







(ii)
if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
this Plan to the Claimant's medical circumstances, or a statement that such
explanation will be provided free of charge upon request.



(d)Standard of Review. Any further review, judicial or otherwise, of the
Administrative Committee's decision on the Claimant's claim will be limited to
whether, in the particular circumstances, the Administrative Committee abused
its discretion. In no event will such further review, judicial or otherwise, be
on a de novo basis, because the Administrative Committee has discretionary
authority to determine eligibility for benefits and to construe and interpret
the terms and provisions of this Plan.


(e)Legal Action. Compliance with the foregoing provisions of this Article 14 is
a mandatory prerequisite to a Claimant's right to commence any legal action with
respect to any claim for benefits under this Plan. If a Claimant wishes to file
a court action after exhausting the foregoing procedures, the Claimant must file
such action in a court of competent jurisdiction within 180 days after the date
of the Committee's written denial of the appeal. Court actions may not be
commenced after such 180-day period.


5.3Finality of Determination. The determination of the Committee with respect to
any question arising out of or in connection with the administration,
interpretation, and application of the Plan shall be final, binding, and
conclusive on all persons and shall be given the greatest deference permitted by
law.


5.4Expenses. The expenses of administering the Plan shall be borne by the
Company.


ARTICLE VI
FUNDING OF THE PLAN
All amounts paid under the Plan shall be paid from the general assets of the
Company. Benefits shall be reflected on the accounting records of the Company,
but neither the Plan nor the maintenance of such accounting records shall be
construed to affect, require, or prohibit the creation of a trust, custodial
account, or escrow account with respect to the Participant.

15

--------------------------------------------------------------------------------



The Participant shall not have any right, title, or interest whatsoever in or to
any investment reserves, accounts, or funds that the Company may purchase,
establish, or accumulate to aid in providing the unfunded benefit payments
described in the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create, or be construed to create, a trust or
fiduciary relationship of any kind between the Company, the Board, the Committee
or the Company's Executive Plans Committee and any Participant or any other
person. Participants and Beneficiaries shall have the status of general
unsecured creditors of the Company.


ARTICLE VII
AMENDMENT AND TERMINATION
The Board or such person or persons, including the Committee, as may be
designated by the Board may amend, modify, or terminate the Plan at any time and
in any manner; provided, however, that no amendment, modification, or
termination shall reduce benefits accrued prior to such action. In the event of
a termination of the Plan pursuant to this Article VII, no further benefits
shall accrue under the Plan, but amounts which are then payable shall continue
to be an obligation of the Company and shall be paid as scheduled.


ARTICLE VIII
GENERAL PROVISIONS


8.1Withholdings for Taxes and Other Deductions. The Company may withhold from
any payment of benefits hereunder any taxes required to be withheld and such sum
as the Company may reasonably estimate to be necessary to cover any taxes which
may be assessed with regard to benefits provided under the Plan. In addition,
the Company may deduct from any payment of benefits hereunder any amounts owed
by the Participant to the Company or any of its Affiliates, but in no event more
than $5,000 in total per year and as otherwise limited by Code Section 409A and
applicable law.


8.2Nonalienation. No benefit payable at any time under the Plan shall be subject
in any manner to voluntary or involuntary alienation, sale, transfer,
assignment, pledge, attachment, garnishment, or encumbrance of any kind, or
subject to or reached by any legal or equitable process (including execution,
garnishment, attachment, pledge, or bankruptcy) in satisfaction of any debt,
liability, or obligation, prior to receipt. Any attempt to alienate, sell,
transfer, assign, pledge, or otherwise encumber any such benefit, whether
presently or thereafter payable, shall be void.

16

--------------------------------------------------------------------------------





8.3Severability. In the event any provision of the Plan shall be held invalid or
illegal for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted.


8.4No Right of Employment. The establishment of the Plan shall not be construed
as conferring any legal or other rights upon a Participant for a continuation of
employment, nor shall it interfere with the rights of the Company and its
Affiliates to discharge the Participant or otherwise act with relation to the
Participant. The Company and its Affiliates may take any action (including
discharge) with respect to the Participant and may treat such person without
regard to the effect that such action or treatment might have on such person as
the Participant under the Plan.


8.5Incompetency. Every person receiving or claiming benefits under the Plan
shall be conclusively presumed to be mentally competent until the date on which
the Committee receives a written notice, in a form and manner acceptable to the
Committee, that such person is incompetent, and that a guardian, conservator, or
other person legally vested with the care of such person's person or estate has
been appointed; provided, however, that if the Committee shall find that any
person to whom a benefit is payable under the Plan is unable to care for such
person's affairs because of incompetency, any payment due (unless a prior claim
therefor shall have been made by a duly appointed legal representative) may be
paid to a third party as the Committee deems appropriate. Any such payment so
made shall be a complete discharge of liability therefor under the Plan.


8.6Successors and Assigns. The Plan shall be binding on and inure to the benefit
of the Company and its Affiliates, successors and assigns, and the Participant
and his or her heirs, executors, administrators and legal representatives.


8.7General Limitation of Liability. None of the Company, the Board, the
Committee or any other person will be liable, either jointly or severally, for
any act or failure to act or for anything whatsoever in connection with the
Plan, or the administration thereof, except to the extent of any liability
imposed because of gross negligence or willful misconduct. All benefit payments
will be made solely from the general assets of the Company.


8.8No Guaranty of Tax Consequences. None of the Company, the Board, the
Committee or any other person guaranties that any particular federal or state
income, payroll or other tax consequence will occur because of participation in
the Plan. A Participant should consult with professional tax advisors regarding
all questions relative to the tax consequences arising from participation in the
Plan.

17

--------------------------------------------------------------------------------





8.9Governing Law. The Plan shall be governed and construed in accordance with
the laws of the State of Washington to the extent not preempted by federal law.
8.10    Compliance with Code Section 409A. The Plan is intended to comply with
the requirements of Code Section 409A (including current IRS guidance) and to
conform to the current operation of the Plan. Notwithstanding any provision to
the contrary, the Plan shall be interpreted, operated and administered in a
manner consistent with this intention, so as to avoid the predistribution
inclusion in income of amounts deferred under the Plan and the imposition of any
additional tax or interest thereon. In addition, the Plan shall be deemed to be
amended, and any deferrals and distributions hereunder shall be deemed to be
modified, to the extent permitted by and necessary to comply with Code Section
409A and to avoid or mitigate the imposition of additional taxes under Code
Section 409A. Notwithstanding the foregoing, no provision of the Plan shall be
interpreted or construed to transfer any liability for failure to comply with
Code Section 409A from a Participant or any other individual to the Company or
any of its affiliates, employees or agents.
[Signature appears on following page.]

18

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has signed this Plan document as of the date
indicated below.


PUGET SOUND ENERGY, INC.
By:
/s/ Marla D Mellies
Title:
Senior Vice President, & Chief Administrative Officer
Dated:
November 29, 2012










19